Case: 11-40276     Document: 00511668773         Page: 1     Date Filed: 11/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 17, 2011
                                     No. 11-40276
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

THOMAS CLEVELAND,

                                                  Petitioner-Appellant

v.

JOHN B. FOX, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:10-CV-485


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Thomas Cleveland, federal prisoner # 41753-179, appeals the district
court’s denial of his 28 U.S.C. § 2241 petition. Cleveland argues that the district
court erred by concluding that the Bureau of Prisons (BOP) correctly denied him
presentence credit against his federal sentence for the time he spent in state
custody between December 15, 2004, and April 30, 2006.
        A defendant is given credit toward his term of imprisonment for any time
he spent in official detention prior to the commencement of his sentence “that

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40276   Document: 00511668773     Page: 2   Date Filed: 11/17/2011

                                 No. 11-40276

has not been credited against another sentence.” 18 U.S.C. § 3585(b). Here, the
period for which Cleveland seeks credit against his federal sentence was credited
against his state sentence. Thus, the BOP properly determined that Cleveland
was not entitled to credit under § 3585(b) against his federal sentence. The
judgment of the district court is therefore AFFIRMED.




                                       2